UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 7/31/16 (Unaudited) CORPORATE BONDS AND NOTES (33.6%) (a) Principal amount Value Banking (8.8%) Bank of America Corp. sr. unsec. unsub. notes 2.00%, 1/11/18 $1,159,000 $1,166,647 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2.50%, 1/11/17 (Canada) 423,000 425,889 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1.375%, 12/18/17 (Canada) 430,000 431,241 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes 1.20%, 3/10/17 (Japan) 430,000 430,480 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1.375%, 3/17/17 (France) 490,000 491,308 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. BKNT, 5.00%, 1/15/21 (France) 600,000 677,586 Commonwealth Bank of Australia/New York, NY sr. unsec. unsub. bonds 1.125%, 3/13/17 588,000 588,556 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands (Rabobank Nederland) company guaranty sr. unsec. notes 3.375%, 1/19/17 (Netherlands) 385,000 389,093 Deutsche Bank AG/London sr. unsec. notes 6.00%, 9/1/17 (United Kingdom) 449,000 467,116 Dexia Credit Local SA/New York 144A company guaranty sr. unsec. unsub. notes 1.25%, 10/18/16 (France) 2,000,000 2,001,226 Fifth Third Bancorp unsec. sub. FRB 1.067%, 12/20/16 1,230,000 1,229,392 HBOS PLC unsec. sub. FRN Ser. EMTN, 1.38%, 9/6/17 (United Kingdom) 1,000,000 993,180 HSBC USA, Inc. sr. unsec. unsub. notes 2.00%, 8/7/18 1,000,000 1,005,355 Intesa Sanpaolo SpA company guaranty sr. unsec. bonds 2.375%, 1/13/17 (Italy) 1,500,000 1,503,500 JPMorgan Chase & Co. sr. unsec. unsub. notes 2.00%, 8/15/17 428,000 431,583 JPMorgan Chase & Co. unsec. sub. notes 3.875%, 9/10/24 135,000 142,249 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.30%, 12/13/18 447,000 454,716 National Australia Bank, Ltd. 144A sr. unsec. FRN 1.347%, 12/9/19 (Australia) 1,000,000 998,816 PNC Bank NA sr. unsec. unsub. notes Ser. BKNT, 1.125%, 1/27/17 430,000 430,402 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN, 1.117%, 9/9/16 (Canada) 1,000,000 1,000,661 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.20%, 7/27/18 (Canada) 435,000 442,749 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 200,000 194,200 Royal Bank of Scotland Group PLC unsec. sub. notes 4.70%, 7/3/18 (United Kingdom) 1,535,000 1,575,785 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 205,642 Santander UK PLC sr. unsec. unsub. bonds 1.375%, 3/13/17 (United Kingdom) 462,000 460,661 Svenska Handelsbanken AB company guaranty sr. unsec. notes 2.875%, 4/4/17 (Sweden) 250,000 253,165 Wells Fargo & Co. sr. unsec. notes 2.10%, 5/8/17 423,000 426,470 Basic materials (0.4%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45%, 3/15/18 338,000 362,024 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9.00%, 5/1/19 (Australia) 245,000 294,040 Southern Copper Corp. sr. unsec. unsub. notes 5.875%, 4/23/45 (Peru) 200,000 197,500 Capital goods (0.8%) Boeing Co. (The) sr. unsec. bonds 8.75%, 8/15/21 865,000 1,152,655 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6.00%, 10/15/17 (Luxembourg) 430,000 455,683 Communication services (2.6%) AT&T, Inc. sr. unsec. unsub. notes 3.00%, 6/30/22 1,000,000 1,037,024 AT&T, Inc. sr. unsec. unsub. notes 1.70%, 6/1/17 430,000 431,896 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6.50%, 1/15/17 430,000 440,949 Verizon Communications, Inc. sr. unsec. notes 2.625%, 2/21/20 815,000 845,642 Verizon Communications, Inc. sr. unsec. unsub. FRN 2.183%, 9/15/16 1,000,000 1,001,924 Verizon Communications, Inc. sr. unsec. unsub. FRN 1.127%, 8/15/19 1,000,000 1,000,036 Vodafone Group PLC sr. unsec. unsub. notes 1.25%, 9/26/17 (United Kingdom) 744,000 743,813 Consumer cyclicals (4.2%) Amazon.com, Inc. sr. unsec. notes 1.20%, 11/29/17 423,000 424,470 Autonation, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 4/15/18 365,000 392,690 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 100,000 109,300 Dollar General Corp. sr. unsec. sub. notes 1.875%, 4/15/18 300,000 302,392 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5.875%, 8/2/21 594,000 685,038 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 4.134%, 8/4/25 881,000 942,515 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.157%, 8/4/20 2,000,000 2,070,354 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.10%, 1/15/19 2,000,000 2,044,980 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 3.30%, 8/14/20 1,010,000 1,055,373 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN 1.066%, 11/18/16 (Germany) 1,000,000 999,857 Consumer finance (1.1%) Air Lease Corp. sr. unsec. notes 2.625%, 9/4/18 1,385,000 1,400,513 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 370,000 364,237 American Express Co. sr. unsec. notes 7.00%, 3/19/18 286,000 311,810 American Express Co. sr. unsec. notes 6.15%, 8/28/17 174,000 183,182 Consumer staples (2.9%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 577,000 702,855 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 578,000 620,589 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.924%, 1/27/17 700,000 699,362 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.90%, 2/1/19 1,255,000 1,275,233 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.25%, 1/17/18 156,000 156,454 ConAgra Foods, Inc. sr. unsec. notes 7.00%, 4/15/19 192,000 216,463 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7.25%, 9/1/16 283,000 283,354 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 1,030,000 1,180,111 CVS Health Corp. sr. unsec. unsub. notes 2.25%, 12/5/18 430,000 440,715 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1.50%, 5/11/17 (United Kingdom) 202,000 202,832 PepsiCo, Inc. sr. unsec. unsub. notes 1.25%, 8/13/17 427,000 428,593 Energy (3.5%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846%, 5/5/17 (United Kingdom) 430,000 432,224 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.70%, 5/15/17 (Canada) 430,000 442,354 Chevron Corp. sr. unsec. unsub. notes 1.104%, 12/5/17 423,000 423,409 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05%, 12/15/17 430,000 427,807 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 25,000 28,840 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 175,000 181,948 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 306,000 323,595 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,312,000 2,150,160 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 1,500,000 1,592,330 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 185,000 178,895 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95%, 5/1/17 430,000 435,661 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.20%, 3/22/17 (Netherlands) 462,000 474,486 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55%, 6/28/17 (France) 423,000 425,119 Financial (1.9%) KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 1,977,000 2,316,378 Morgan Stanley sr. unsec. unsub. bonds 4.75%, 3/22/17 1,204,000 1,231,399 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 3.00%, 4/15/21 (Jersey) 565,000 581,702 Health care (2.1%) AbbVie, Inc. sr. unsec. notes 1.75%, 11/6/17 385,000 387,086 Actavis Funding SCS company guaranty sr. unsec. notes 1.85%, 3/1/17 (Luxembourg) 2,000,000 2,006,702 Amgen, Inc. sr. unsec. unsub. notes 2.125%, 5/15/17 430,000 433,418 AstraZeneca PLC sr. unsec. unsub. notes 5.9s, 9/15/17 (United Kingdom) 430,000 452,947 Biogen, Inc. sr. unsec. sub. notes 3.625%, 9/15/22 730,000 783,645 Johnson & Johnson sr. unsec. notes 5.15%, 7/15/18 269,000 291,395 UnitedHealth Group, Inc. sr. unsec. notes 6.00%, 2/15/18 192,000 206,240 Insurance (1.6%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 235,000 256,738 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 5.375%, 3/15/17 1,000,000 1,024,509 MetLife, Inc. sr. unsec. unsub. notes 4.75%, 2/8/21 1,180,000 1,331,575 Metropolitan Life Global Funding I 144A sr. notes 3.00%, 1/10/23 790,000 812,948 Investment banking/Brokerage (0.3%) Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2.375%, 1/22/18 229,000 231,956 Macquarie Bank, Ltd. 144A sr. unsec. notes 4.00%, 7/29/25 (Australia) 310,000 329,275 Real estate (0.6%) Liberty Property LP sr. unsec. unsub. notes 3.375%, 6/15/23 (R) 550,000 561,020 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 (R) 130,000 132,362 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 (R) 130,000 130,877 Simon Property Group LP 144A sr. unsec. unsub. notes 1.50%, 2/1/18 (R) 389,000 391,055 Technology (0.4%) eBay, Inc. sr. unsec. unsub. notes 1.35%, 7/15/17 430,000 430,542 Intel Corp. sr. unsec. unsub. notes 1.35%, 12/15/17 430,000 432,670 Transportation (0.5%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 274,841 283,086 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648%, 9/15/17 23,342 24,043 Federal Express Corp. 2012 Pass Through Trust 144A notes 2.625%, 1/15/18 139,663 140,315 FedEx Corp. company guaranty sr. unsec. unsub. notes 3.20%, 2/1/25 625,000 661,163 Utilities and power (1.9%) Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7.125%, 12/1/18 289,000 327,312 Dayton Power & Light Co. (The) sr. bonds 1.875%, 9/15/16 1,500,000 1,501,572 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5.25%, perpetual maturity (France) 260,000 254,150 IPALCO Enterprises, Inc. sr. notes 5.00%, 5/1/18 277,000 290,850 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 4/1/19 654,000 761,254 TransCanada PipeLines, Ltd. sr. unsec. notes 1.625%, 11/9/17 (Canada) 1,000,000 1,003,975 Total corporate bonds and notes (cost $70,553,127) MORTGAGE-BACKED SECURITIES (30.0%) (a) Principal amount Value Agency collateralized mortgage obligations (3.1%) Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M1, 2.988%, 7/25/25 (Bermuda) $223,984 $223,984 Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 22.655%, 5/15/35 24,035 39,135 Ser. 2430, Class UD, 6.00%, 3/15/17 4,767 4,824 Ser. 3724, Class CM, 5.50%, 6/15/37 56,319 63,824 Ser. 2533, Class HB, 5.50%, 12/15/17 17,611 17,970 Ser. 3331, Class NV, 5.00%, 6/15/29 81,334 81,898 Ser. 2513, Class DB, 5.00%, 10/15/17 10,457 10,622 Ser. 3539, Class PM, 4.50%, 5/15/37 43,417 46,022 Ser. 3805, Class AK, 3.50%, 4/15/24 42,698 43,250 Ser. 3876, Class CA, 2.75%, 6/15/26 45,950 46,535 Ser. 3609, Class LK, 2.00%, 12/15/24 268,398 270,576 Structured Agency Credit Risk FRB Ser. 16-DNA3, Class M1, 1.588%, 12/25/28 496,405 496,802 FRB Ser. 8, Class A9, IO, 0.455%, 11/15/28 116,007 1,595 FRB Ser. 59, Class 1AX, IO, 0.273%, 10/25/43 297,517 3,010 Ser. 48, Class A2, IO, 0.212%, 7/25/33 441,469 3,294 Ser. 3835, Class FO, PO, zero %, 4/15/41 1,692,855 1,512,306 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 26.648%, 6/25/31 35,578 38,470 IFB Ser. 05-75, Class GS, 18.786%, 8/25/35 164,853 235,683 IFB Ser. 11-4, Class CS, 11.924%, 5/25/40 238,697 296,839 Ser. 06-124, Class A, 5.625%, 11/25/36 11,323 11,474 Ser. 05-68, Class PC, 5.50%, 7/25/35 34,828 36,952 Ser. 02-65, Class HC, 5.00%, 10/25/17 3,067 3,080 Ser. 09-100, Class PA, 4.50%, 4/25/39 10,363 10,493 Ser. 11-60, Class PA, 4.00%, 10/25/39 34,010 35,975 Ser. 03-43, Class YA, 4.00%, 3/25/33 272,673 277,717 Ser. 04-2, Class QL, 4.00%, 2/25/19 88,360 90,547 Ser. 10-155, Class A, 3.50%, 9/25/25 32,123 32,871 Ser. 10-81, Class AP, 2.50%, 7/25/40 108,418 110,157 FRB Ser. 03-W10, Class 1, IO, 0.659%, 6/25/43 55,270 732 Ser. 98-W5, Class X, IO, 0.575%, 7/25/28 225,811 11,008 Ser. 98-W2, Class X, IO, 0.385%, 6/25/28 729,627 35,569 Government National Mortgage Association Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 945,535 149,715 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 5,330,896 927,920 Ser. 09-32, Class AB, 4.00%, 5/16/39 33,479 36,070 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 12,102,949 1,181,877 Ser. 10-151, Class KO, PO, zero %, 6/16/37 183,643 162,058 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147%, 12/19/26 40,505 — FRB Ser. 98-2, IO, 1.004%, 5/19/27 24,597 — FRB Ser. 99-2, IO, 0.84%, 9/19/27 57,420 502 FRB Ser. 98-3, IO, zero %, 9/19/27 27,340 — Commercial mortgage-backed securities (21.9%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 699,000 675,409 FRB Ser. 07-1, Class XW, IO, 0.329%, 1/15/49 739,962 2,229 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.086%, 7/10/42 43,947 24 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.72%, 6/11/40 1,000,000 965,000 FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 534,000 487,275 FRB Ser. 06-PW11, Class AJ, 5.429%, 3/11/39 497,000 495,758 Ser. 05-PWR9, Class AJ, 4.985%, 9/11/42 27,383 27,383 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.429%, 3/11/39 976,000 900,360 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.104%, 11/10/46 345,000 381,196 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 486,000 542,347 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.765%, 5/15/46 256,000 252,080 COMM Mortgage Pass-Through Certificates FRB Ser. 14-CR14, Class XA, IO, 0.996%, 2/10/47 11,081,989 407,263 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65%, 12/10/49 602,000 606,696 FRB Ser. 12-LC4, Class C, 5.633%, 12/10/44 522,000 586,415 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 548,000 524,710 FRB Ser. 14-CR18, Class C, 4.738%, 7/15/47 1,407,000 1,493,658 FRB Ser. 13-LC13, Class XA, IO, 1.541%, 8/10/46 6,211,097 335,337 FRB Ser. 14-LC15, Class XA, IO, 1.377%, 4/10/47 10,055,306 650,739 FRB Ser. 14-CR17, Class XA, IO, 1.333%, 5/10/47 5,714,976 347,263 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 1.164%, 12/10/49 1,500,000 1,430,400 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.065%, 2/15/41 500,000 494,750 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 105,822 114,129 FRB Ser. 03-C3, Class AX, IO, 1.991%, 5/15/38 406,548 56 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636%, 12/18/49 79,851 79,851 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.425%, 8/10/44 1,073,000 1,121,392 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.481%, 6/10/48 972,000 961,794 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.082%, 7/10/45 1,049,903 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 741,759 731,560 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481%, 12/10/49 115,128 115,137 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.604%, 2/10/46 2,620,790 204,212 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 1,219,000 1,127,941 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622%, 11/10/39 283,000 226,152 FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 280,000 282,716 FRB Ser. 13-GC12, Class XA, IO, 1.706%, 6/10/46 4,983,147 359,963 FRB Ser. 14-GC22, Class XA, IO, 1.058%, 6/10/47 6,943,376 401,105 FRB Ser. 14-GC24, Class XA, IO, 0.871%, 9/10/47 5,118,258 249,889 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.647%, 1/10/45 389,000 383,702 FRB Ser. 11-GC3, Class D, 5.633%, 3/10/44 331,000 346,158 FRB Ser. 14-GC18, Class D, 4.942%, 1/10/47 826,000 699,765 FRB Ser. 14-GC26, Class D, 4.511%, 11/10/47 389,000 300,327 FRB Ser. 13-GC12, Class D, 4.475%, 6/10/46 1,190,000 1,045,022 JPMBB Commercial Mortgage Securities Trust Ser. 13-C17, Class AS, 4.458%, 1/15/47 241,000 273,607 FRB Ser. 14-C19, Class XA, IO, 1.245%, 4/15/47 6,437,841 269,102 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.415%, 12/15/47 173,000 174,315 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6.125%, 2/12/51 98,782 100,194 FRB Ser. 07-CB20, Class AJ, 6.078%, 2/12/51 602,500 598,765 FRB Ser. 06-LDP6, Class B, 5.674%, 4/15/43 40,093 40,093 FRB Ser. 05-LDP5, Class F, 5.55%, 12/15/44 620,000 619,752 FRB Ser. 05-CB11, Class C, 5.489%, 8/12/37 500,000 516,200 Ser. 06-LDP8, Class AJ, 5.48%, 5/15/45 542,000 541,241 Ser. 04-LN2, Class A2, 5.115%, 7/15/41 21,287 21,311 FRB Ser. 12-C6, Class XA, IO, 1.833%, 5/15/45 4,491,631 295,748 FRB Ser. 13-C10, Class XA, IO, 1.245%, 12/15/47 9,298,567 503,499 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.614%, 2/15/46 1,293,000 1,344,461 FRB Ser. 12-C6, Class E, 5.192%, 5/15/45 784,000 770,358 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.517%, 3/15/39 447,000 439,736 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 527,000 527,512 FRB Ser. 06-C6, Class AJ, 5.452%, 9/15/39 350,000 326,165 FRB Ser. 07-C2, Class XW, IO, 0.535%, 2/15/40 883,777 2,463 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class B, 3.265%, 4/20/48 1,713,000 1,580,397 FRB Ser. 15-3, Class C, 3.265%, 4/20/48 338,000 299,779 Merrill Lynch Mortgage Trust Ser. 06-C2, Class AJ, 5.802%, 8/12/43 1,015,528 1,009,181 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 383,528 379,782 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.016%, 6/12/43 2,535,521 21 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485%, 7/12/46 802,000 795,744 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.595%, 12/12/49 37,025,514 129,589 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.591%, 2/15/46 13,982,568 945,222 FRB Ser. 14-C17, Class XA, IO, 1.262%, 8/15/47 8,701,992 540,568 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 12-C6, Class XA, IO, 2.037%, 11/15/45 10,085,177 679,741 FRB Ser. 13-C7, Class XB, IO, 0.362%, 2/15/46 24,165,000 503,309 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.643%, 6/11/42 1,002,000 979,054 Ser. 07-IQ14, Class A2, 5.61%, 4/15/49 82,381 82,427 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 279,000 276,740 Ser. 06-HQ10, Class AJ, 5.389%, 11/12/41 379,000 377,560 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.154%, 7/15/49 301,000 312,756 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246%, 12/17/43 364,355 364,538 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958%, 8/10/49 300,000 325,020 FRB Ser. 13-C6, Class D, 4.347%, 4/10/46 465,000 433,892 FRB Ser. 12-C4, Class XA, IO, 1.777%, 12/10/45 6,510,866 516,350 FRB Ser. 12-C2, Class XA, IO, 1.644%, 5/10/63 15,959,368 893,110 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C29, IO, 0.342%, 11/15/48 25,008,408 10,754 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 07-C31, IO, 0.183%, 4/15/47 69,282,622 54,127 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.297%, 7/15/46 500,000 531,500 Ser. 12-LC5, Class AS, 3.539%, 10/15/45 424,000 456,547 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.297%, 7/15/46 964,000 899,648 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 212,000 224,148 Ser. 13-C18, Class AS, 4.387%, 12/15/46 491,000 558,959 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 305,000 345,111 Ser. 13-C12, Class AS, 3.56%, 3/15/48 395,000 426,825 FRB Ser. 13-C17, Class XA, IO, 1.536%, 12/15/46 4,804,406 304,599 FRB Ser. 13-C14, Class XA, IO, 0.875%, 6/15/46 9,192,530 382,777 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.657%, 11/15/44 257,000 272,240 FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 239,000 253,149 Ser. 11-C4, Class D, 5.265s, 6/15/44 1,045,000 1,129,729 Ser. 11-C4, Class E, 5.265s, 6/15/44 285,000 291,213 FRB Ser. 12-C7, Class E, 4.836%, 6/15/45 334,000 314,065 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 794,000 727,684 FRB Ser. 12-C10, Class XA, IO, 1.721%, 12/15/45 4,898,488 373,314 FRB Ser. 13-C12, Class XA, IO, 1.393%, 3/15/48 1,185,286 72,483 Residential mortgage-backed securities (non-agency) (5.0%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.514%, 1/26/36 500,000 373,331 FRB Ser. 15-RR5, Class 2A3, 1.508%, 1/26/46 410,000 256,808 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.395%, 6/25/46 2,499,747 1,974,800 FRB Ser. 05-38, Class A3, 0.838%, 9/25/35 196,902 173,098 FRB Ser. 05-59, Class 1A1, 0.817%, 11/20/35 702,789 590,898 FRB Ser. 06-OC2, Class 2A3, 0.778%, 2/25/36 118,362 85,221 FRB Ser. 06-OA10, Class 4A1, 0.678%, 8/25/46 2,751,380 1,957,882 FRB Ser. 06-OC8, Class 2A2A, 0.608%, 11/25/36 219,613 192,161 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.388%, 10/25/28 998,470 1,078,338 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.188%, 4/25/28 980,000 1,060,402 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.038%, 4/25/28 60,000 64,337 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.488%, 7/25/25 140,000 147,018 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.488%, 7/25/25 10,000 10,536 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.668%, 5/25/36 745,826 369,855 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 1,265,000 917,125 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.684%, 3/26/47 1,000,000 560,000 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR17, Class A1B2, 0.898%, 12/25/45 1,197,764 1,000,972 Total mortgage-backed securities (cost $65,312,552) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.4%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (4.4%) Federal Home Loan Mortgage Corporation 4.50%, 10/1/18 $12,525 $12,823 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.00%, 9/1/17 58,007 59,295 4.50%, 8/1/18 10,006 10,294 Federal National Mortgage Association Pass-Through Certificates 6.00%, with due dates from 9/1/18 to 9/1/19 27,795 28,768 4.50%, 11/1/44 910,838 1,009,891 4.00%, TBA, 8/1/46 1,000,000 1,071,953 3.00%, TBA, 9/1/46 3,000,000 3,115,664 3.00%, TBA, 8/1/46 4,000,000 4,162,812 Total U.S. government and agency mortgage obligations (cost $9,446,639) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2.00%, 9/30/20 (SEGSF) $58,000 $60,460 Total U.S. treasury obligations (cost $57,978) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.6%) (a) Principal amount/units Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $220,000 $224,055 Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) 558,000 604,035 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 600,000 682,500 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 565,000 569,238 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 200,000 206,000 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) 600,000 669,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 300,000 374,250 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 375,000 667,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 2,600,000 2,889,250 South Africa (Republic of) sr. unsec. unsub. notes 4.665%, 1/17/24 (South Africa) 675,000 710,249 Total foreign government and agency bonds and notes (cost $7,042,474) ASSET-BACKED SECURITIES (0.9%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.487%, (2/25/17 acquired 2/4/16, cost $1,852,000) (RES) $1,852,000 $1,852,000 Total asset-backed securities (cost $1,852,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $574,800 $1,615 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 574,800 437 Goldman Sachs International 1.5595/3 month USD-LIBOR-BBA/Sep-21 Sep-16/1.5595 1,712,300 6,832 (2.0745)/3 month USD-LIBOR-BBA/Sep-21 Sep-16/2.0745 1,712,300 2,055 JPMorgan Chase Bank N.A. 1.49825/3 month USD-LIBOR-BBA/Sep-21 Sep-16/1.49825 1,712,300 5,325 0.95/3 month USD-LIBOR-BBA/Aug-18 Aug-16/0.95 3,424,600 5,308 (2.01575)/3 month USD-LIBOR-BBA/Sep-21 Sep-16/2.01575 1,712,300 2,586 Total purchased swap options outstanding (cost $88,009) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/$103.39 $4,000,000 $7,960 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/103.20 4,000,000 6,120 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/101.39 2,000,000 2 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/101.52 2,000,000 2 Total purchased options outstanding (cost $76,876) SHORT-TERM INVESTMENTS (33.7%) (a) Principal amount/shares Value Agrium, Inc. commercial paper 0.901%, 8/15/16 $1,500,000 $1,499,474 Albermarle Corp. commercial paper 1.250%, 8/4/16 1,500,000 1,499,771 Ameren Corp. commercial paper 0.771%, 8/10/16 1,500,000 1,499,634 American Electric Power Co., Inc. commercial paper 0.821%, 8/29/16 1,500,000 1,499,017 Amphenol Corp. commercial paper 0.821%, 8/22/16 1,500,000 1,499,247 Baxter International, Inc. commercial paper 0.710%, 8/9/16 1,500,000 1,499,665 Bell Canada, Inc. commercial paper 0.801%, 8/18/16 1,500,000 1,499,460 CenterPoint Energy, Inc. commercial paper 0.761%, 8/9/16 1,500,000 1,499,665 Clorox Co., (The) commercial paper 0.801%, 8/4/16 1,500,000 1,499,821 Deutsche Telekom AG commercial paper 0.820%, 8/2/16 1,500,000 1,499,911 Entergy Corp. commercial paper 0.850%, 8/1/16 1,500,000 1,499,899 Equifax, Inc. commercial paper 0.841%, 8/3/16 1,500,000 1,499,851 ERAC USA Finance, LLC commercial paper 0.891%, 8/8/16 1,500,000 1,499,697 FMC Technologies, Inc. commercial paper 0.911%, 8/4/16 1,500,000 1,499,821 KCP&L Greater Missouri Operations Co. commercial paper 0.620%, 8/1/16 1,500,000 1,499,911 Kroger Co. (The) commercial paper 0.620%, 8/4/16 1,500,000 1,499,821 Mohawk Industries, Inc. commercial paper 0.730%, 8/3/16 1,500,000 1,499,851 Mondelez International, Inc. commercial paper 0.731%, 8/19/16 1,500,000 1,499,344 Monsanto Co. commercial paper 0.800%, 8/5/16 1,500,000 1,499,790 NBCUniversal Enterprise, Inc. commercial paper 0.670%, 8/3/16 1,500,000 1,499,851 NiSource Finance Corp. commercial paper 1.001%, 8/12/16 1,500,000 1,499,570 Prudential PLC commercial paper 0.701%, 8/16/16 1,500,000 1,499,704 Putnam Short Term Investment Fund 0.44% (AFF) Shares 20,500,477 20,500,477 Sheffield Receivables Co., LLC asset backed commercial paper 1.005%, 9/9/16 $1,500,000 1,499,055 Skandinaviska Enskilda Banken AB/New York NY FRN certificate of deposit 0.956%, 3/2/17 1,000,000 999,636 Southern Co. Funding Corp. commercial paper 0.771%, 8/11/16 1,500,000 1,499,602 State Street Bank & Trust Co. certificate of deposit 1.073%, 4/13/17 1,500,000 1,500,254 Suncor Energy, Inc. commercial paper 0.962%, 9/14/16 1,500,000 1,498,465 Textron, Inc. commercial paper 0.901%, 8/16/16 1,500,000 1,499,366 U.S. Treasury Bills 0.285%, 10/13/16 (SEGCCS) 86,000 85,959 U.S. Treasury Bills 0.285%, 9/22/16 (SEG)(SEGSF)(SEGCCS) 1,565,000 1,564,484 U.S. Treasury Bills 0.188%, 9/1/16 (SEGCCS) 107,000 106,981 U.S. Treasury Bills 0.267%, 8/18/16 (SEGSF)(SEGCCS) 1,821,000 1,820,845 U.S. Treasury Bills 0.196%, 8/11/16 (SEGSF)(SEGCCS) 286,000 285,989 U.S. Treasury Bills 0.206%, 8/4/16 (SEGCCS) 63,000 62,999 UnitedHealth Group, Inc. commercial paper 0.731%, 8/9/16 1,500,000 1,499,711 Whirlpool Corp. commercial paper 0.831%, 8/10/16 1,500,000 1,499,634 WPP CP, LLC commercial paper 0.851%, 8/29/16 1,500,000 1,499,017 Wyndham Worldwide Corp. commercial paper 1.151%, 8/10/16 1,500,000 1,499,534 Total short-term investments (cost $71,915,241) TOTAL INVESTMENTS Total investments (cost $226,344,896) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/16 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Bond 30 yr (Short) 6 $1,046,625 Sep-16 $(69,418) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/16 (premiums $3,026,150) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $6,545 Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 3,562 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 6,781 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 3,082 (1.15)/3 month USD-LIBOR-BBA/Aug-18 Aug-16/1.15 6,609 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 7,534 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 1,502,778 Total WRITTEN OPTIONS OUTSTANDING at 7/31/16 (premiums $76,875) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/$102.97 $4,320 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/102.78 3,280 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/102.55 2,320 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/102.36 1,720 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/100.68 2 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/99.97 2 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/100.09 2 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/100.80 2 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/16 (proceeds receivable $3,119,180) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.00%, 8/1/46 $3,000,000 8/11/16 $3,122,109 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $6,264,100 (E) $12,828 9/21/18 1.12% 3 month USD-LIBOR-BBA $(13,656) 40,931,600 (E) 258,517 9/21/21 1.40% 3 month USD-LIBOR-BBA (397,005) 13,818,900 (E) 150,699 9/21/26 1.75% 3 month USD-LIBOR-BBA (352,502) 1,679,600 (E) 38,616 9/21/46 2.17% 3 month USD-LIBOR-BBA (139,164) 2,788,100 (10,880) 7/15/26 3 month USD-LIBOR-BBA 1.4825% 25,290 10,366,400 (E) (39) 2/27/19 0.80% 3 month USD-LIBOR-BBA 32,418 3,972,100 (E) 13,682 9/21/26 3 month USD-LIBOR-BBA 1.300% (12,999) 309,000 (4) 7/13/26 1.319% 3 month USD-LIBOR-BBA 814 271,000 (4) 7/14/26 1.4065% 3 month USD-LIBOR-BBA (1,553) 2,088,000 (28) 7/18/26 1.39174% 3 month USD-LIBOR-BBA (8,683) 986,000 (13) 7/20/26 1.44191% 3 month USD-LIBOR-BBA (8,775) 1,655,000 (22) 7/25/26 1.4995% 3 month USD-LIBOR-BBA (23,528) Total (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $2,939 $43,000 5/11/63 300 bp $866 CMBX NA BBB- Index BBB-/P 5,604 93,000 5/11/63 300 bp 1,120 CMBX NA BBB- Index BBB-/P 11,483 186,000 5/11/63 300 bp 2,514 CMBX NA BBB- Index BBB-/P 10,944 192,000 5/11/63 300 bp 1,686 Credit Suisse International CMBX NA BB Index — (26,087) 1,478,000 5/11/63 (500 bp) 126,927 CMBX NA BBB- Index BBB-/P 1,042 72,000 5/11/63 300 bp (2,429) CMBX NA BBB- Index BBB-/P 18,296 204,000 5/11/63 300 bp 8,460 CMBX NA BBB- Index BBB-/P 8,800 670,000 5/11/63 300 bp (23,506) CMBX NA BBB- Index BBB-/P 37,661 357,000 1/17/47 300 bp 12,986 CMBX NA BBB- Index BBB-/P 137,385 1,839,000 1/17/47 300 bp 10,277 Goldman Sachs International CMBX NA BB Index — (56,060) 548,000 5/11/63 (500 bp) 902 CMBX NA BB Index — (4,086) 27,000 1/17/47 (500 bp) (57) CMBX NA BBB- Index BBB-/P 17,320 358,000 5/11/63 300 bp (61) CMBX NA BBB- Index BBB-/P 255 8,000 1/17/47 300 bp (298) CMBX NA BBB- Index BBB-/P 3,798 88,000 1/17/47 300 bp (2,285) CMBX NA BBB- Index BBB-/P 3,542 88,000 1/17/47 300 bp (2,540) CMBX NA BBB- Index BBB-/P 3,542 88,000 1/17/47 300 bp (2,540) CMBX NA BBB- Index BBB-/P 3,741 90,000 1/17/47 300 bp (2,479) CMBX NA BBB- Index BBB-/P 3,563 119,000 1/17/47 300 bp (4,662) CMBX NA BBB- Index BBB-/P 3,878 128,000 1/17/47 300 bp (4,968) CMBX NA BBB- Index BBB-/P 24,551 177,000 1/17/47 300 bp 12,318 CMBX NA BBB- Index BBB-/P 77,800 391,000 1/17/47 300 bp 50,776 CMBX NA BBB- Index BBB-/P 57,434 401,000 1/17/47 300 bp 29,718 JPMorgan Securities LLC CMBX NA BBB- Index BBB-/P 51,054 605,000 5/11/63 300 bp 21,883 CMBX NA BBB- Index BBB-/P 1,333 51,000 1/17/47 300 bp (2,192) CMBX NA BBB- Index BBB-/P 4,703 85,000 1/17/47 300 bp (1,172) CMBX NA BBB- Index BBB-/P 5,221 99,000 1/17/47 300 bp (1,621) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2016. Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $213,601,776. (b) The aggregate identified cost on a tax basis is $226,695,294, resulting in gross unrealized appreciation and depreciation of $2,827,478 and $2,655,122, respectively, or net unrealized appreciation of $172,356. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,852,000, or 0.9% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $5,071,747 $5,071,747 $396 $— Putnam Short Term Investment Fund* 21,277,630 261,536,185 262,313,338 94,235 20,500,477 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $24,199,753 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,690,330 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,666,155 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $1,852,000 $— Corporate bonds and notes — 71,795,113 — Foreign government and agency bonds and notes — 7,596,077 Mortgage-backed securities — 64,139,475 — Purchased options outstanding — 14,084 — Purchased swap options outstanding — 24,158 — U.S. government and agency mortgage obligations — 9,471,500 — U.S. treasury obligations — 60,460 — Short-term investments 20,500,477 51,414,306 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(69,418) $— $— Written options outstanding — (11,648) — Written swap options outstanding — (1,536,891) — TBA sale commitments — (3,122,109) — Interest rate swap contracts — (1,362,695) — Credit default contracts — (180,033) — Totals by level $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of October 31, 2015 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of July 31, 2016 Asset-backed securities $15,410,000 $— $— $— $— $(15,410,000) $— $— $— Mortgage-backed securities $2,011,040 — — (160,584) — — — (1,850,456) $— Totals $17,421,040 $— $— $(160,584) $— $(15,410,000) $— $(1,850,456) $— † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. # Includes $— related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2). Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $214,005 $394,038 Interest rate contracts 107,687 3,050,097 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount) Purchased swap option contracts (contract amount) Written TBA commitment option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) 20 Centrally cleared interest rate swap contracts (notional) OTC credit default contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ — 203,500 — 203,500 OTC Credit default contracts*# — — 153,014 60,991 — — — 214,005 Futures contracts§ — Purchased swap options# — — 2,052 8,887 13,219 — — 24,158 Purchased options# — 14,084 — — 14,084 Total Assets $— $203,500 $155,066 $69,878 $27,303 $— $— $455,747 Liabilities: Centrally cleared interest rate swap contracts§ — 432,524 — 432,524 OTC Credit default contracts*# 24,784 — 197,396 126,445 — 45,413 — 394,038 Futures contracts§ — 11,004 11,004 Written swap options# — — 6,545 10,343 1,520,003 — — 1,536,891 Written options# — 11,648 — — 11,648 Total Liabilities $24,784 $432,524 $203,941 $136,788 $1,531,651 $45,413 $11,004 $2,386,105 Total Financial and Derivative Net Assets $(24,784) $(229,024) $(48,875) $(66,910) $(1,504,348) $(45,413) $(11,004) $(1,930,358) Total collateral received (pledged)##† $— $— $(48,875) $(66,910) $(1,495,192) $— $— Net amount $(24,784) $(229,024) $— $— $(9,156) $(45,413) $(11,004) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
